                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


    UNITED STATES OF AMERICA,                       )
                                                    )
           v.                                       )   CASE NO. 5:18-CR-74 (MTT)
                                                    )
    RONNIE LEE HUGHES,                              )
                                                    )
                            Defendant.              )
                                                    )



                                               ORDER

          Defendant Ronnie Lee Hughes was indicted on December 12, 2018 and had his

arraignment in this Court on January 14, 2019. Docs. 1; 9. One prior continuance has

been granted at the request of the Defendant. Doc. 17. Since granting that

continuance, the parties have filed nine motions, and five remain pending. Docs. 22;

24; 26; 28; 29; 30; 38; 42; 43. Most significantly, the Defendant filed on May 2, 2019 a

motion to suppress (Doc. 30), and during the May 8, 2019 pretrial conference, the

Defendant made an oral motion to exclude newly discovered evidence (Doc. 45). As a

result, the Court announced during the pretrial conference that the case would be

continued. Doc. 45. No party objected. Id.

          Pursuant to 18 U.S.C. § 3161(h)(1)(D) and § 3161(h)(1)(H), the Court finds the

ends of justice served by continuing this trial outweigh the best interests of the public

and the Defendant to a speedy trial. Accordingly, the case is continued until July 15,

2019.1 The corresponding delay shall be deemed excludable pursuant to the provisions

of the Speedy Trial Act, 18 U.S.C. §§ 3161, et seq.

          SO ORDERED, this 13th day of May, 2019.


1   The Government’s motion to continue (Doc. 22) is DENIED as moot.
S/ Marc T. Treadwell
MARC T. TREADWELL, JUDGE
UNITED STATES DISTRICT COURT
